J-S01001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LYN A. FRY                                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    JOHN E. QUINLAN                            :   No. 1325 MDA 2018
    ------------------------                   :
    JOHN E. QUINLAN                            :
                 v.                            :
                                               :
                                               :
    LYN A. FRY                                 :
                                               :
                       Appellant

                 Appeal from the Judgment Entered July 25, 2018
                  In the Court of Common Pleas of Centre County
                          Civil Division at No(s): 17-1244
                                                   17-1245


BEFORE:       PANELLA, P.J., MURRAY, J., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                              FILED JUNE 17, 2019

        Lyn A. Fry (“Appellant”) appeals from an order of the Court of Common

Pleas of Centre County, which entered a verdict in favor of John E. Quinlan

(“Appellee”) at two separate docket numbers.1            In accordance with our



____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 The trial court, at Docket Number 2017-1244, entered a verdict in favor of
Appellee in no amount. In the same order, the trial court, at Docket Number
2017-1245, entered a verdict in favor of Appellee in the amount of $1,000
plus costs. See Trial Court Order, 7/9/18.
J-S01001-19



Supreme Court’s decision in Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018), we quash the appeal.

      For purposes of this appeal, we need not provide an extensive factual

history of the case.    Further, the procedural history of the case is largely

undisputed. This matter is a landlord-tenant dispute where Appellant filed a

complaint in magisterial district court, and Appellee filed a counterclaim in the

same court.

      Appellee filed an appeal from the magisterial district court’s judgment

to the Court of Common Pleas of Centre County. Appellant filed the required

complaint in the Court of Common Pleas, and both parties essentially renewed

their respective claims.

      The matter was scheduled for a hearing before a panel of arbitrators.

At the scheduled time, Appellee appeared. However, neither Appellant nor

her counsel appeared.

      By local rule, and pursuant to Rule of Civil Procedure 1303, the
      matter proceeded immediately to an ex parte bench trial before
      [the trial court]. [The trial court] presided at a brief hearing …
      and entered an Order granting judgment against [Appellant] and
      in favor of [Appellee].

Appellant’s Brief, at 7-8 (citations omitted). Appellant filed her timely notice

of appeal on August 8, 2018.

      Thereafter, Appellant filed a petition to open the judgments. The court

of common pleas entered an order noting that it no longer had jurisdiction to

address the petition to open due to Appellant’s appeal.



                                      -2-
J-S01001-19


       Before we can reach the merits of Appellant’s appeal, we must address

the fact that Appellant filed a singular notice of appeal, even though there are

two docket numbers present in this case. Moreover, the two docket numbers

consist of wholly separate claims and distinct issues.      Furthermore, each

docket number features the parties in an inverted position from the other

docket number.2

       The Official Note to Rule 341 of the Pennsylvania Rules of Appellate

Procedure unequivocally indicates that: “[w]here … one or more orders

resolves issues arising on more than one docket or relating to more than one

judgment, separate notices of appeal must be filed.” Pa.R.A.P. 341, Official

Note (emphasis added).

       Historically, we have not quashed facially defective appeals (i.e., a

single appeal from multiple orders or docket numbers) when “the issues

involved are nearly identical, no objection to the appeal ha[d] been raised,

and the period for appeal ha[d] expired.” K.H. v. J.R., 826 A.2d 863, 870

(Pa. 2003). However, more recently, our Supreme Court in Commonwealth

v. Walker construed Pa.R.A.P. 341 as “a bright-line mandatory instruction to

practitioners to file separate notices of appeal.” 185 A.3d at 976-77.

Accordingly, “the proper practice under Rule 341(a) is to file separate appeals

from an order that resolves issues arising on more than one docket.         The


____________________________________________


2The Appellant is the plaintiff at one docket number (2017-1244), but is the
defendant at the other docket number (2017-1245).

                                           -3-
J-S01001-19


failure to do so requires the appellate court to quash the appeal.” Id. at 977

(emphasis added).

      In its ruling, the Court in Walker mandated that this rule clarification

was prospective only, identifying that “[t]he amendment to the Official Note

to Rule 341 was contrary to decades of case law from [the Pennsylvania

Supreme    Court]   and   the   intermediate   appellate   courts   that,   while

disapproving of the practice of failing to file multiple appeals, seldom quashed

appeals as a result.” Id. Thus, concluded the Supreme Court, “in future cases

Rule 341 will … require that when a single order resolves issues arising on

more than one lower court docket, separate notices of appeal must be filed.

The failure to do so will result in quashal of the appeal.” Id.

      The Walker opinion was filed on June 1, 2018. Here, Appellant filed

her singular notice of appeal, inclusive of two docket numbers, on August 8,

2018. Appellant’s appeal unambiguously arises from an order that resolved

multiple issues pertaining to more than one lower court docket.        As such,

because Appellant’s notice of appeal was filed after Walker, in accordance

with the dictates of Pa.R.A.P. 341, we must quash the appeal.

      Even if we were to have jurisdiction over this appeal, we note that

Appellant merely seeks a “remand with instruction to the trial court to examine

[Appellant’s] Petition to Open Judgment.” See Appellant’s Brief, at 25. That

issue is not properly before us at this juncture. We would therefore affirm the

judgments and relinquish jurisdiction in the absence of the Walker defect.


                                     -4-
J-S01001-19


     Appeal quashed. Jurisdiction relinquished.

     Judge Murray joins the memorandum.

     Judge Pellegrini files a dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/17/2019




                                   -5-